Citation Nr: 0700351	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied 
service connection for a psychiatric condition. 

The veteran testified at a February 2004 hearing before the 
RO.  A transcript has been associated with the file.

The Board remanded this claim for further development in July 
2005.  It returns for appellate consideration. 


FINDING OF FACT

The preponderance of the evidence is against a causal link 
between the veteran's current psychiatric condition and any 
remote incident in service.


CONCLUSION OF LAW

The veteran's psychiatric condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has a current diagnosis of a depressive disorder.  
The veteran's private doctor, Dr. Torres, submitted a 
February 2004 statement indicating that the veteran suffered 
from a serious clinical depression.  Dr. Torres indicated 
that the veteran had been under his care from July 1995 to 
January 1996 and again beginning in September 2003.  The 
September 2003 to January 2006 treatment records submitted by 
Dr. Torres also indicate that the veteran continues to suffer 
from a depressive disorder.  The veteran was sent to a 
January 2006 VA examination, where he again received a 
diagnosis of a depressive disorder.  The Board does not 
contest the diagnosis.

The veteran contends that his depression began during service 
after hurting himself in a fall while stationed in the 
Republic of Korea.  The veteran was stationed in the Republic 
of Korea.  Unfortunately, most of the veteran's service 
medical records were destroyed in a fire in 1973.  Still 
extant is his September 1956 separation from service physical 
examination report.  The report indicates that the veteran 
was having frequent frontal headaches, tendency to "Sel-
Worry"[sic], and trouble sleeping in the previous two 
months.  The veteran points to these as evidence of inservice 
incurrence of his psychiatric condition.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service headaches and sleeplessness.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

Although the veteran had some complaints upon separation from 
service that could be of a psychiatric nature, the fact is 
that no psychiatric disorder was actually diagnosed at that 
time, and the separation examination was completely normal.  
It cannot be said, then, that a chronic psychiatric disorder 
was factually shown during service.  Such a disorder was also 
not diagnosed within a year of separation from service.  As 
noted above, it was many decades after service when the 
veteran was first diagnosed with a psychiatric disorder.

The competent evidence of record is against the claim.  Dr. 
Torres, in his February 2004 letter to VA, stated that the 
veteran stopped working in 1983 as a result of physical 
disabilities and the depression developed in response to his 
constant pain.  
To establish competent medical evidence on the etiology of 
the veteran's current psychiatric conditions, he was sent for 
a January 2006 VA examination.  The examiner found no 
evidence of psychiatric problems either during the veteran's 
military service or at discharge from service.  The veteran 
did not begin treatment for his psychiatric treatment until 
many years after service.  The VA examiner concluded that the 
veteran's current conditions are not related to his service.  
The Board can find no evidence to the contrary of these two 
opinions on the record.  Without evidence in favor of 
establishing a relationship between the veteran's current 
psychiatric condition and his service, the claim must fail.  
See Hickson, supra.  

To the extent the veteran is arguing that his back condition 
and other physical disabilities, allegedly incurred during a 
fall in service, have somehow caused or aggravated his 
psychiatric disability, it must be noted that he is not 
service-connected for any of these conditions, especially the 
back condition.  That claim was last denied by the Board in 
2005.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric condition.  See Gilbert, 
1 Vet. App. at 53.


II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The November 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To the extent the 2002 letter was deficient in any manner, it 
must also be noted that additional letters were sent to the 
veteran in August and December 2005 while the claim was in 
remand status.  Those letters again informed him of the 
information and evidence needed to substantiate the claim, 
the respective duties of VA and the veteran in developing the 
claim, and the need to submit any relevant evidence the 
veteran may have.  Those letters were followed by 
readjudication of the claim via a supplemental statement of 
the case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file, to the extent available.  As 
mentioned above, all of the service medical records but the 
veteran's separation from service physical examination report 
were destroyed in a fire in 1973.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding, 
available records that he wanted VA to obtain or that he felt 
were relevant to the claim.  The veteran has identified past 
treatment, but indicated that they were unavailable.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a January 2006 medical examination 
to obtain an opinion as to whether his psychiatric condition 
can be directly attributed to service.  Further examination 
or opinion is not needed on the psychiatric condition claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a psychiatric condition 
is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


